Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on 01/06/2021 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/06/2021.
Claim Objections
Claim 1 is objected to because of the following informalities:  “plurality chambers” in the last line should be “plurality of chambers.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-15 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Regarding claim 1, the recitation of “each of the plurality of smoldering heaters being configured for smoldering the combustible material in one of the plurality 
	Regarding claim 14, the recitation of “the smoking chamber” renders the claim indefinite as “the smoking chamber” lacks proper antecedent basis.  Further, it is unclear if “the smoking chamber” is intended to refer to the “smoldering chamber” recited in claim 1 or, conversely, if claim 14 was intended to depend from claim 2 which recites a smoking chamber.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-8, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (U.S. Patent 6868777), hereinafter Higgins, in view of McLamb (U.S. Publication 2017/0265490; cited by applicant on IDS filed 08/14/2018), and in further view of Ahmed (U.S. Publication 2018/0070770).
Regarding claim 1, Higgins teaches an indoor smoker (Cooker and Smoker Apparatus-Title) (Col. 1, lines 5-11; “imparting wood-smoked flavors and aromas to meat during the process of warming or cooking”) (Figures 1-5; smoker 100) defining a vertical, a lateral, and a transverse direction (height, length, and width directions, respectively), the indoor smoker (100) (col. 3, lines 8-13; “smoker 100 may be placed on rollers 24 in order to ease movement, or it can be placed directly on a floor”) (Here, term “indoor” is considered the intended use of the smoker, whereas smoker 100 is structurally capable of being placed indoors) comprising: 

    PNG
    media_image1.png
    737
    525
    media_image1.png
    Greyscale

a firebox defining a firebox inlet (air inlet 10; Col. 3, lines 20-24, air induced into 11), a firebox outlet (outlet defined by duct 21 that provides flow into chamber 16; Col. 3, lines 43-45), and a smoldering chamber (combustion chamber 11); 
an air handler operably coupled with firebox for urging a flow of air through the smoldering chamber (the instant application refers to air handler 190 as a fan positioned within exhaust duct 202 in order to urge the flow of smoke-see para. 0039, as published) (Similarly, Higgins teaches using fan 12 to urge a flow of air through chamber 11) Col. 3, lines 20-25, discloses “inlet air 10 being inducted into combustion chamber 11 by fan 12…,” while Col. 3, lines 43-48, discloses “Combustion of the fuel unit 14 by the heat source 15 creates smoke that is induced into first duct 21 by fan 12. The fan 12 and the first duct 21 direct the smoke to the cooking enclosure 16 where it impinges the foodstuffs….”  As such, fan 12 of Higgins is operably coupled with the firebox and urges a flow of air through combustion chamber 11); 
a smoke tray positioned within the smoldering chamber (Col. 3, lines 20-26; “…fuel units 14, such as wood pieces or charcoal, that have been loaded onto a fuel unit holder 13. The fuel unit holder 13 is anticipated to be any of a rack, shelf, tray, pan, basket, or the like”) (Figures 3-4 clearly show tray 13 positioned within chamber 11) and being configured for receiving combustible material (14) (See also MPEP 2115; “combustible material” is regarded as the material or article worked upon.  The "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.”); and 
a plurality of smoldering heaters positioned within the smoldering chamber, each of the plurality of smoldering heaters being configured for smoldering the combustible material (heat source 15) (Col. 3, lines 43-44; “Combustion of the fuel unit 14 by the heat source 15 creates smoke…”) (Col. 3, lines 27-29; “The heat source 15 can be powered by electricity, gas, liquid fuel, or any means of generating energy.”) (Col. 2, lines 5-7, discloses continuously feeding “fuel such as wood disks into one or more heating elements”) (It follows then that Higgins implies using a plurality of heaters) in one of the plurality chambers.  
	Higgins is silent on the smoke tray (13) comprising a plurality of chambers, each of the plurality of chambers being configured for receiving combustible material. While Higgins discloses using a plurality of heaters (15), Higgins is further silent on each of the plurality of smoldering heaters being configured for smoldering the combustible material in one of the plurality of chambers.

    PNG
    media_image2.png
    457
    452
    media_image2.png
    Greyscale

	McLamb teaches that it is known in the art of smokers (para. 0002; “…vertical smoker and cooker for food, and more particularly, to a vertical smoker and cooker configured to burn solid fuel and use direct radiant heat to circulate air throughout the cooking chamber and minimize the temperature variations therein…”) (Figures 2, 4, and 5; smoker 100) for a smoke tray (as shown above) to comprise a plurality of chambers channels 120 that are “configured to contain charcoal briquettes and or another solid fuel source,” paragraphs 0060 and 0061, and wood chip trays 139), each of the plurality of chambers being configured for receiving combustible material (each chamber contains combustible material, such as charcoal briquettes and wood chips) (See also MPEP 2115; “combustible material” is regarded as the material or article worked upon.  The "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.”).
	The advantage of combining the teachings of McLamb is that in doing so would provide a smoke tray having a plurality of chambers that are able to receive different combustible materials (charcoal and wood chips, for example), which allows for an orderly combustion (para. 0023, 0061), which aids in preventing igniting of the wood chips (para. 0009 and 0066).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Higgins with McLamb, by adding to the smoke tray of Higgins, with the teachings of McLamb, in order to provide a smoke tray having a plurality of chambers that are able to receive different combustible materials (charcoal and wood chips, for example), which allows for an orderly combustion (para. 0023, 0061), which aids in preventing igniting of the wood chips (para. 0009 and 0066).
The combination of Higgins and McLamb teaches each claimed limitation, as detailed above, except for the plurality of smoldering heaters being configured for smoldering the combustible material in one of the plurality of chambers.

    PNG
    media_image3.png
    209
    532
    media_image3.png
    Greyscale

Ahmed teaches that it is known in the art of barbecue grills (para. 0002) (Figures 1-2, and 4B; 100 comprising a plurality of chambers, divided by baffles 110; para. 0027) to use a plurality of heaters (106; para. 0026, tubular burners), where each heater (106) is positioned within a respective chamber (as shown above, each chamber includes a single heater 106, where paragraph 0027 discloses that baffles 110 impede “heat from each burner 106 from moving into the space in which each adjacent burner operates.”  See also Paragraph 0028).
The advantage of combining the teachings of Ahmed is that in doing so would provide a heater to chamber relationship (i.e., one heater per chamber) that allows for zonal heating where the temperature of each zone may be separately selected and maintained (para. 0027-0028).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Higgins, as modified by McLamb, with Ahmed by adding to the relationship between the plurality of heaters and plurality of chambers of Higgins, as modified by McLamb, with the teachings of McLamb, in order to provide a heater to chamber relationship (i.e., one heater per chamber) that allows for zonal heating where the temperature of each zone may be separately selected and para. 0027-0028).combustion (para. 0023, 0061), which aids in preventing igniting of the wood chips (para. 0009 and 0066).
Regarding claim 2, the primary combination, as applied in claim 1, teaches each claimed limitation.

    PNG
    media_image4.png
    653
    543
    media_image4.png
    Greyscale

Higgins further teaches a cabinet (cabinet shown above in Fig. 1) including an exhaust duct (Fig. 4, exhaust duct 22/20; Col. 1, lines 1-12; “First damper 17 is shown in a second positon to evacuate smoke and hot air from the cooking enclosure 16…The residual smoke in the cooking enclosure and first duct 21 is induced into fan 12, along the inlet air 10 and fresh air 19, all of which is vented through the second duct 20 and exhaust 20.”); a smoking chamber (chamber 16) positioned within the cabinet and defining a chamber inlet in fluid communication with the firebox outlet (chamber 16 receives smoke and air flow from chamber 11 via duct 21, which defines a firebox outlet in fluid communication with the inlet to chamber 16), a chamber outlet in fluid communication with the exhaust duct (numerous outlets in communication with the exhaust duct shown in Figures 3 and 4; for example, outlet 20 for exhausting smoke and air, outlet of 16 that provides air flow into fan 12, and outlet covered by damper 17), wherein the air handler (12) is operably coupled with the exhaust duct for urging a flow of smoke into smoking chamber from the smoldering chamber and out of the smoking chamber through the exhaust duct (as previously cited to.  Fan 12 operates to draw air flow into chamber 11 via inlet 10, and into chamber 16 via duct 16, as well as, venting smoke and air flow through the exhaust duct 22).  
Regarding claim 5, the primary combination, as applied in claim 1, teaches each claimed limitation.
Ahmed, as relied upon, further teaches one or more thermal barriers (baffles 110) positioned between the plurality of chambers to prevent ignition of combustible material in one chamber by combustible material in another chamber (para. 0027, “…impedes heat from each burner 106 from moving into the space in which each adjacent burner operates…” and para. 0028, “…baffles 110 are thermally isolating with respect to adjacent burners…”).  
The advantage of combining the teachings of Ahmed is that in doing so would provide a heater to chamber relationship (i.e., one heater per chamber) that allows for zonal heating where the temperature of each zone may be separately selected and maintained (para. 0027-0028).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Higgins, as modified by McLamb, with Ahmed para. 0027-0028).combustion (para. 0023, 0061), which aids in preventing igniting of the wood chips (para. 0009 and 0066).
Regarding claim 6, the primary combination, as applied in claim 5, teaches each claimed limitation.
Ahmed further teaches wherein the one or more thermal barriers comprises: an air gap defined between adjacent chambers of the plurality of chambers (chamber (para. 0027, “…impedes heat from each burner 106 from moving into the space in which each adjacent burner operates…” and para. 0028, “…baffles 110 are thermally isolating with respect to adjacent burners…”) (Baffles 110 define an air gap, or region between opposing side surfaces of each baffle, which separates adjacent chambers).  
The advantage of combining the teachings of Ahmed is that in doing so would provide a heater to chamber relationship (i.e., one heater per chamber) that allows for zonal heating where the temperature of each zone may be separately selected and maintained (para. 0027-0028).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Higgins, as modified by McLamb, with Ahmed by adding to the relationship between the plurality of heaters and plurality of chambers of Higgins, as modified by McLamb, with the teachings of McLamb, in order to provide a heater to chamber relationship (i.e., one heater per chamber) that allows for zonal para. 0027-0028).combustion (para. 0023, 0061), which aids in preventing igniting of the wood chips (para. 0009 and 0066).
Regarding claim 7, the primary combination, as applied to claim 5, teaches each claimed limitation.
Ahmed further teaches wherein the one or more thermal barriers comprises a divider plate positioned between adjacent chambers of the plurality of chambers (baffles 110, as cited above, are positioned between adjacent chambers, where paragraph 0028 discloses baffles 106 being sheet metal or another suitably heat-resistant material).  
The advantage of combining the teachings of Ahmed is that in doing so would provide a heater to chamber relationship (i.e., one heater per chamber) that allows for zonal heating where the temperature of each zone may be separately selected and maintained (para. 0027-0028).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Higgins, as modified by McLamb, with Ahmed by adding to the relationship between the plurality of heaters and plurality of chambers of Higgins, as modified by McLamb, with the teachings of McLamb, in order to provide a heater to chamber relationship (i.e., one heater per chamber) that allows for zonal heating where the temperature of each zone may be separately selected and maintained (para. 0027-0028).combustion (para. 0023, 0061), which aids in preventing igniting of the wood chips (para. 0009 and 0066).
Regarding claim 8, the primary combination, as applied in claim 7, teaches each claimed limitation.
paragraph 0028 discloses baffles 106 being sheet metal or another suitably heat-resistant material. Para. 0029, “Holes, ports, or openings 125 are defined in the walls of the baffles 110 to pass the carryover tubes 108 while allowing the baffles 110 to extend deeply into the firebox 102, even below the burner tubes.”) 
The advantage of combining the teachings of Ahmed is that in doing so would provide a heater to chamber relationship (i.e., one heater per chamber) that allows for zonal heating where the temperature of each zone may be separately selected and maintained (para. 0027-0028).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Higgins, as modified by McLamb, with Ahmed by adding to the relationship between the plurality of heaters and plurality of chambers of Higgins, as modified by McLamb, with the teachings of McLamb, in order to provide a heater to chamber relationship (i.e., one heater per chamber) that allows for zonal heating where the temperature of each zone may be separately selected and maintained (para. 0027-0028).combustion (para. 0023, 0061), which aids in preventing igniting of the wood chips (para. 0009 and 0066).
Regarding claim 10, the primary combination, as applied in claim 1, teaches each claimed limitation.
Limitation “wherein at least two of the plurality of chambers contain different combustible materials” is interpreted as the material or article worked upon. The "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” See MPEP 2115.
charcoal briquettes and wood chips).
Regarding claim 11, the primary combination, as applied to claim 1, teaches each claimed limitation.
McLamb further teaches wherein the smoke tray is defined by one or more bottom walls that extend substantially along a horizontal direction, a plurality of sidewalls that extend substantially along the vertical direction, and one or more divider walls that extend substantially along the vertical direction (Fig. 5 and paragraph 0060 and 0061; “…the bottom and sidewalls of the fire box 138 may be made of a heavy expanded metal (see, e.g., FIG. 5)…” and “…the channel 120 may be formed between the bottom and sidewalls of the fire box 130 and the sidewalls of the wood chip trays 139 positioned therein (see, e.g., FIG. 5)…”) (channels 120 are, therefore, defined by bottom walls that extend along a horizontal direction, left to right with respect to Figure 5.  Channels 120 are also defined by sidewalls that extend vertically, bottom to top direction with respect to Figure 5.  Furthermore, vertical wall portions of centrally disposed trays 139 have sidewalls that also extend in the same vertical direction).
The advantage of combining the teachings of McLamb is that in doing so would provide a smoke tray having a plurality of chambers that are able to receive different combustible materials (charcoal and wood chips, for example), which allows for an orderly combustion (para. 0023, 0061), which aids in preventing igniting of the wood chips (para. 0009 and 0066).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Higgins, as modified by McLamb and Ahmed, charcoal and wood chips, for example), which allows for an orderly combustion (para. 0023, 0061), which aids in preventing igniting of the wood chips (para. 0009 and 0066).
Regarding claim 13, the primary combination, as applied in claim 1, teaches each claimed limitation.
McLamb further teaches wherein the plurality of chambers comprises a first chamber and a second chamber which extend parallel to each other along an entire depth of the firebox and which have rectangular cross sections (See Figure 5, showing respective channels 120 and 139 of firebox 138 which extend parallel, or at least substantially parallel, to one another along the depth of the firebox and have rectangular cross sections.  See also Figures 6A and 6B).  
The advantage of combining the teachings of McLamb is that in doing so would provide a smoke tray having a plurality of chambers that are able to receive different combustible materials (charcoal and wood chips, for example), which allows for an orderly combustion (para. 0023, 0061), which aids in preventing igniting of the wood chips (para. 0009 and 0066).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Higgins, as modified by McLamb and Ahmed, with McLamb, by adding to the smoke tray of Higgins, with the teachings of McLamb, in order to provide a smoke tray having a plurality of chambers that are able to receive different combustible materials (charcoal and wood chips, for example), which allows for para. 0023, 0061), which aids in preventing igniting of the wood chips (para. 0009 and 0066).
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (U.S. Patent 6868777), hereinafter Higgins, in view of McLamb (U.S. Publication 2017/0265490; cited by applicant on IDS filed 08/14/2018), Ahmed (U.S. Publication 2018/0070770), and in further view of Sauerwein et al. (U.S. Publication 2017/0164783), hereinafter Sauerwein.
Regarding claims 3-4, the primary combination, as applied in claim 1, teaches each claimed limitation except as detailed below.
Higgins teaches a controller (9) operably coupled to the air handler (12) and the smoldering heaters (15) (Col. 2, lines 15-23; “…a control panel that allows the user to set cooking time and temperature, by controlling the controlling one or more of the ambient temperature of the cooking enclosure, the ambient temperature of the combustion chamber, the temperature of the foodstuffs, the heat source power, the vibrator power, the fan speed, the duration of the cooking or smoking process, the position of the first damper, the position of the second damper, the timer, the thermostat, and servo motors….”) (Col. 2, lines 55-66; “…ability to monitor and control the cooker 100 by controlling one or more of the ambient temperature of the cooking enclosure 16, the ambient temperature of the combustion chamber 11, the temperature of the foodstuffs (not shown), the heat source 15 power, the vibrator 6 power, the fan 12 speed, the duration of the cooking or smoking process, the position of the first damper 17, the position of the second damper 18, the timer (not shown), the thermostat (not shown), and servo motors (not shown) that cause the various moving parts of the cooker/smoker 100 to move….”).
McLamb teaches, as detailed in claim 1 above, wherein the plurality of chambers comprises a first chamber and a second chamber.
Ahmed teaches, as detailed in claim 1 above wherein the plurality of heaters (106) comprises a first heating element thermally coupled to the first chamber and a second heating element thermally coupled to the second chamber (as detailed in claim 1, each chamber has a dedicated heating element 106).
However, the primary combination is silent on the controller being configured for igniting the combustible material in the first chamber using the first heating element at a first ignition time and igniting the combustible material in the second chamber using the second heating element at a second ignition time (claim 3), wherein there is a time delay between the first ignition time and the second ignition time (claim 4).  

    PNG
    media_image5.png
    669
    545
    media_image5.png
    Greyscale

Sauerwein teaches that it is known in the art of cooking appliances (para. 0002, “…cooking units, such as grills and smokers, capable of use with multiple types of fuels….”) (first and second fuel supplies 1122 and 1132; para. 0057-“… a first fuel supply comprising propane gas and a second fuel supply comprising wood pellets, multiple fuel cooking units in accordance with the present invention may provide more than two fuel supplies and/or heat sources….” First and second fuel supplies and respective heat sources are considered to correspond to the combustible material and heaters) for a controller (control unit 1110 including processor 1112 and non-transitory medium 1114) to be configured for igniting the combustible material using the first heating element at a first ignition time and igniting the combustible material using the second heating element at a second ignition time (paragraph 0055, the controller controls the first fuel supply and second fuel supply to obtain a desired cooking parameter) (para. 0054, “…One or more input device 1160 may receive input(s) from a user to set cooking parameters. Cooking parameters may comprise, for example, the temperature profile for cooking food and/or a ratio of heat to be applied by various heat sources during cooking, although other cooking parameters such as humidity may be additionally/alternatively used. A temperature profile may comprise the temperature at one or more location within a cooking chamber at a given time during the cooking process. A ratio of heat to be applied may comprise, for example, an amount of smoke to be provided at a given time or for a given duration of a cooking process….”), wherein there is a time delay between the first ignition time and the second ignition time (Para. 0056, “Cooking parameters may be measured and communicated to control unit 1110 by one or more sensor within the cooking cavity, such as a first sensor 1142, a second sensor 1144, and a third sensor 1146. Sensors may comprise, for example, thermometers placed at desired locations within a cooking chamber and/or on probes inserted into food to be cooked. Measurements from sensors 1142, 1144, 1146 may be displayed to a user via an output device 1150 and/or may be used by the control unit 1110 to determine how to adjust one or more of the first fuel supply 1122, the first air supply 1124, the second fuel supply 1132, and/or the second air supply 1134 in order to achieve desired cooking parameters. In some examples, only a subset of the first fuel supply 1122, the first air supply 1124, the second fuel supply 1132, and the second air supply 1134 may be adjustable by the control unit 1110, while in other examples other parameters, such as additional fuel supplies and/or additional air supplies, may be adjustable by the control unit 1110”) (The controller 1110, receiving such data from the 
The advantage of combining the teachings of Sauerwein is that in doing so would provide a controller that independently and automatically controls multiple heat sources (see paragraph 0053, and above citations).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Higgins, as modified by McLamb and Ahmed, with Sauerwein, by adding to the controller of Higgins, as modified to include the plurality of chambers and respective heating elements, with the teachings of Sauerwein, in order to provide a controller that independently and automatically controls multiple heat sources (see paragraph 0053, and above citations).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (U.S. Patent 6868777), hereinafter Higgins, in view of McLamb (U.S. Publication 2017/0265490; cited by applicant on IDS filed 08/14/2018), Ahmed (U.S. Publication 2018/0070770), and in further view of Dobie et al. (U.S. Patent 80425533), hereinafter Dobie.
Regarding claim 9, the primary combination, as applied to claim 1, teaches each claimed limitation except for wherein the smoldering heaters are cartridge heaters or a silicon nitride igniters.  
Dobie teaches that it is known in the art of cooking appliances (Fig. 9; Col. 1, lines 14-16) to use cartridge heaters (Col. 8, lines 61-64; heating elements 400 are part of cartridge assembly 410 to allow for easy heating element maintenance and/or replacement).
The advantage of combining the teachings of Dobie is that in doing so would provide a heating assembly that allows for easy maintenance and/or replacement.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Higgins, as modified by McLamb and Ahmed, with Dobie, by substituting the heaters of Higgins, with the teachings of Dobie, in order to provide a heating assembly that allows for easy maintenance and/or replacement. Furthermore, using a cartridge heater would amount to a simple substitution of art recognized heaters performing the same function of heating in a cooking appliance, and the results of the substitution would have been predictable.  See MPEP 2144.06-II.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (U.S. Patent 6868777), hereinafter Higgins, in view of McLamb (U.S. Publication 2017/0265490; cited by applicant on IDS filed 08/14/2018), Ahmed (U.S. Publication 2018/0070770), and in further view of Ducate (U.S. Patent 4697506).
Regarding claim 12, the primary combination, as applied in claim 11, teaches each claimed limitation except for wherein the bottom walls, the sidewalls, and the divider walls are all integrally formed as a single part.  
Ducate teaches that it is known in the art of smoking trays (title; Figure 1-4, smoker tray 12) for the bottom walls (28), the sidewalls (14), and the divider walls (21) are all integrally formed as a single part (Col. 2, lines 1-15; integral walls, etc.) (Col. 5, lines 35-65).
.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (U.S. Patent 6868777), hereinafter Higgins, in view of McLamb (U.S. Publication 2017/0265490; cited by applicant on IDS filed 08/14/2018), Ahmed (U.S. Publication 2018/0070770), and in further view of Giebel et al. (U.S. Publication 2017/0238565), hereinafter Giebel.
Regarding 14, the primary combination, as applied to claim 1, teaches each claimed limitation except for a chamber heater for heating the smoking chamber.  
Giebel teaches that it is known in the art of food smokers (para. 0002) (Figures 1-2; smoker 100) (Figures 8-9 showing heating elements disposed in cooking chamber) to use a chamber heater for heating the smoking chamber (heating element 810 and smoker element 820) (paragraphs 0038-0039; distinct electrical heaters).
The advantage of combining the teachings of Giebel is that in doing so would provide a dedicated heating element for the smoking chamber, thereby providing greater control over the temperature of the smoking chamber.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Higgins, as modified by McLamb and Ahmed, with Giebel, by adding to the smoking chamber of Higgins, with the teachings of Giebel, .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (U.S. Patent 6868777), hereinafter Higgins, in view of McLamb (U.S. Publication 2017/0265490; cited by applicant on IDS filed 08/14/2018), Ahmed (U.S. Publication 2018/0070770), and in further view of Raus et al. (U.S. Publication 2006/0191924), hereinafter Raus.
Regarding claim 15, the primary combination, as applied to claim 2, teaches each claimed limitation except for a catalytic converter positioned within the exhaust duct for lowering volatile organic compounds within the flow of smoke.
Raus teaches that it is known in the art of cooking appliances (para. 0001, “extractor hood for the treatment of fumes and vapors, or the type that is usually employed for treating cooking fumes and vapours generated by food-cooking ovens”) (Figure 2) to use a catalytic converter (12; para. 0042) positioned within the exhaust duct (duct 10) for lowering volatile organic compounds within the flow of smoke (para. 0005, “…fume extractor hoods provided with catalytic converters for the treatment of the cooking gases conveyed therethrough by the extracting action of the hood. In other words, such converters work by bringing about a catalytic reaction aimed at causing the volatile organic compounds contained in said gases to degrade…”).
The advantage of combining the teachings of Raus is that in doing so would provide a means for reducing the amount of volatile organic compounds in the vapors emitted during cooking.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761